365 S.W.3d 264 (2012)
Andrew Richard William SHARP, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. WD 73662.
Missouri Court of Appeals, Western District.
March 27, 2012.
Rehearing Denied May 1, 2012.
John H. Edmiston, for Appellant.
Samuel E. Buffaloe, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Andrew Sharp appeals from the trial court's judgment upholding the administrative revocation of his driving privileges for refusing to submit to a chemical breath test. On appeal. Sharp claims that the Director of Revenue failed to prove that the arresting officer had reasonable grounds to believe that Sharp was driving while intoxicated. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).